*270
Judgment reversed.

The plaintiff was the only witness." lie testified: He owned the horse sued for, which was afraid of the cai’s, and he wanted to trade him for a gentle one. Defendant came by his house early on the morning of May 12, 1890, driving a fine looking chestnut sorrel horse, and said he understood plaintiff had a horse to trade. Plaintiff told defendant that he had a horse that was very high strung and afraid of the cars, and would like to get a gentle horse, and defendant said his was gentle and would suit plaintiff. Plaintiff had him drive his horse up and down the street several times, and he seemed to move all right; and plaintiff’ said to him, he knew but little about horses, their diseases, and asked him if the horse was sound and all right, and he said he was. Plaintiff discovered something wrong with the horse’s nose, and he said that was caused from slipping the halter. Plaintiff asked him $15 to boot; defendant said he could only swap even; plaintiff’ led the horse into his stable, and defendant drove off with plaintiff’s horse. In about twenty minutes plaintiff went out to hitch up the sorrel horse, and found him so stiff he could hardly get him out of the stable. When put in there he had been driven until he was warmed up. After so long a time plaintiff got him hitched up and drove to where he saw defendant, and told him the horse was stiff and worthless and not sound, and then and tliei’e offered the horse back and demanded his (plaintiff’s) horse of defendant. Defendant said a trade was a trade, and refused to let plaintiff’ have plaintiff’s horse. The horse was unsound and diseased. Plaintiff’ carried the sorrel back home, and next day instituted this suit. In the meantime, on May 13th, the sorrel horse was levied on under an execution against defendant (which with the entries upon it was introduced in evidence) and taken away, and plaintiff has never seen him since. Plaintiff’s horse was worth $150, and was worth for hire $45 a month, and plaintiff' was without a horse but a month.
Mayson & Hill, by brief, for plaintiff in error.
R. J. Jordan, by brief, contra.